Citation Nr: 1524673	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  11-31 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

What evaluation is warranted for bilateral hearing loss since July 15, 2014?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1960 to July 1964.

This matter comes before the  Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was certified by the Portland, Oregon RO.

The Veteran was afforded a Travel Board hearing before the undersigned in June 2014.  A transcript of the hearing was created and associated with the claims file.

In June 2014, the Board denied entitlement to a rating in excess of 10 percent for bilateral hearing loss prior to July 15, 2014, and remanded the question what evaluation is warranted for bilateral hearing loss since July 15, 2014.  

In a February 2015 rating decision, the evaluation for bilateral hearing loss was raised to 30 percent, effective July 15, 2014.  As this increase does not represent a full grant of the benefit sought, the Veteran's appeal is not abrogated and the matter remains in appellate status.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  The issue has now been returned to the Board for adjudication.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should include consideration of these electronic records.


FINDING OF FACT

Since July 15, 2014, the Veteran's bilateral hearing loss was manifested by no worse than a Level VII hearing in both the right and left ears.



CONCLUSION OF LAW

Since July 15, 2014, the criteria for a rating of 40 percent, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned with regard to the claim on appeal, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination in December 2014.  There is no additional evidence that need be obtained for the term addressed in this decision.  During the June 2014 hearing, the undersigned Veterans Law Judge explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103 and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Analysis

The Veteran seeks entitlement to an increased initial rating for his service-connected bilateral hearing loss, which has been evaluated as 30 percent disabling since July 15, 2014.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran and his spouse have submitted statements to VA in writing and testified at a Travel Board hearing in June 2014.  They have stated that the Veteran has difficulty understanding speech with background noise, such as conversations in groups, that he cannot differentiate the sounds of some words, and that he needs to use headphones when watching television.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the current case, only the stage from July 15, 2014 to the present is currently being evaluated by the Board.

Evaluations of defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 4.85.  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

The Veteran was afforded a VA examination in December 2014.  The Veteran reported that he is unable to watch television or movies and that he has difficulty hearing and understanding his spouse.  It was noted that he had been issued hearing aids in the summer of 2014.  The examiner diagnosed the Veteran with moderately severe to severe sensorineural hearing loss in both ears.  Puretone threshold testing was performed, with the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
55
75
75
80
71
LEFT
70
70
75
75
73

Speech discrimination scores were 74 percent in the right ear and 86 percent in the left ear.  Applying the findings from the December 2014 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in the right ear and Level III hearing loss in the left ear.  As the Veteran's puretone threshold at each of the four specified frequencies was 55 decibels or higher for both ears, the 38 C.F.R. § 4.86(a) provision can be applied.  Applying the findings to Table VIA yields a finding of Level VI hearing loss in both the right and left ears.  38 C.F.R. § 4.86(a).  Where hearing loss is at Level VI in both ears, a 30 percent rating is assigned under Table VII.  Id.

The Veteran also underwent an evaluation for hearing aids by a VA audiologist in July 2014.  He reported experiencing a gradual loss of hearing over many years and stated that he had difficulty hearing conversation in all environments, hearing over the phone with the volume at its maximum level, and distinguishing television dialogue without a headset.  The Veteran was diagnosed with moderate sloping to profound sensorineural hearing loss in the right ear and moderate sloping to severe sensorineural hearing loss in the left ear.

The Veteran has submitted the July 2014 audiogram results of the examination, which the Board notes contains information in graphical form only.  The Board may interpret graphical representations of audiometric data and convert them to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the United States Court of Appeals for Veterans Claims (Court) determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance; the Board, however, was empowered to make factual findings in the first instance); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).  Puretone threshold testing, in decibels, revealed the following:



HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
60
85
85
90
80
LEFT
70
80
85
80
79

Unfortunately, while word recognition testing was performed, the examining audiologist did not indicate whether the Maryland CNC word test was used, as is required for the application of Table VI under 38 C.F.R. § 4.85.  Applying the puretone thresholds to Table VIA, which does not require the use of speech discrimination testing, yields a finding of Level VII hearing loss in both the right and left ears.  38 C.F.R. § 4.86(a).  Where hearing loss is at Level VII in both ears, a 40 percent rating is assigned under Table VII.  Id.  

The Board points out that even if it were to assume that the requisite word list was used at the July 2014 examination, the results showed word recognition of 60 percent in the right ear and 72 percent in the left ear, and therefore would not result in any higher evaluation for the Veteran.  Applying these results to Table VI yields a finding of Level VII hearing loss in the right ear and Level VI hearing loss in the left ear, which warrants a 30 percent rating.  38 C.F.R. § 4.85.

After reviewing the evidence discussed above, the Board finds that an evaluation of 40 percent, but no higher, is warranted from July 15, 2014.  While the July 2014 evaluation was not conducted fully in compliance with 38 C.F.R. § 4.85, because the Veteran has an exceptional pattern of hearing impairment, the provisions of 38 C.F.R. § 4.86 may be applied, and these do not require findings of speech discrimination.  The Board finds that this examination is therefore adequate and reasonably consistent with the findings of the December 2014 VA examination such that, affording the Veteran the benefit of the doubt, a 40 percent evaluation for hearing loss is warranted.

There is no evidence, however, indicating that the Veteran's hearing loss disability warrants a rating any higher than 40 percent.  There is no evidence that the Veteran's speech discrimination abilities or puretone thresholds have ever been recorded to be at any greater severity that those shown at the examinations discussed above.  Both the July and December 2014 examiners discussed with the Veteran his symptoms and the functional effects of hearing loss on his daily life activities and occupational functioning.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Accordingly, the Board finds these examinations to be sufficiently in compliance with the provisions of VA regulations, and they are afforded great probative value in determining the Veteran's level of hearing impairment during the period still on appeal.

The Board has taken into consideration the Veteran's complaints regarding the impact of hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Veteran has also disputed the efficacy of the VA audiology tests.  However, there is no indication that the December 2014 VA examination was not properly conducted, and it is consistent with the other evidence of record regarding the current severity of the Veteran's hearing loss.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The most probative medical evidence as to the nature of the appellant's hearing loss are the audiometric findings, and those discussed above reveal that the appellant's hearing loss since July 15, 2014 does not warrant a rating any higher than 40 percent.  As the Veteran does not have the education or training to offer a complex medical opinion such as noting the inadequacy of the testing, and as there is nothing in the record to support his assertion that his hearing loss is, in fact, more severe than indicated on examination, the appellant's assertions are not competent.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss and that his functional impairment is adequately reflected by those medical findings.

The Board has also considered whether the Veteran's bilateral hearing loss warranted referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2014).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  All steps must be met to justify referral.  Under the first step there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As discussed above, the Veteran has typical symptoms of decreased hearing, particularly when there is interfering noise such as group conversations or background noise, and he has difficulty understanding some speech and the dialogue in television or movies.  Such symptoms are precisely the type of impairment contemplated by the schedular criteria set forth in 38 C.F.R. § 4.86, Diagnostic Code 6100, and there is no evidence that the Veteran has any different or additional symptoms outside of those already contemplated by the rating schedule.  In other words, Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  

In sum, there is no basis for assignment of a rating in excess of 40 percent since July 14, 2015.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to a 40 percent evaluation, but no higher, for a bilateral hearing loss since July 14, 2014 is granted, subject to the laws and regulations governing the payment of compensation benefits.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


